UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4595


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARCUS ALLEN RUSH,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:08-cr-00391-JAB-1)


Submitted:   February 24, 2010            Decided:   March 11, 2010


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Dusenbury, Jr.,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant.   Terry Michael Meinecke, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Marcus Allen Rush appeals from the 120-month sentence

imposed following his guilty plea, pursuant to a written plea

agreement, to one count of distribution of fifty-six grams of

cocaine base, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(A)

(2006).     Rush’s counsel filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), asserting that there are no

meritorious grounds for appeal, but questioning whether Rush’s

sentence    is    reasonable   in   light      of    the   18   U.S.C.   §     3553(a)

(2006) sentencing factors.           Rush was advised of his right to

file a pro se brief, but has not done so.                  Finding no reversible

error, we affirm.

            Consistent with United States v. Booker, 543 U.S. 220

(2005), the district court is required to follow a multi-step

process    at    sentencing.     First,      it     must   calculate     the   proper

sentencing range prescribed by the Guidelines.                    Gall v. United

States, 552 U.S. 38, 49 (2007); see also United States v. Abu

Ali, 528 F.3d 210, 260 (4th Cir. 2008), cert. denied, 129 S. Ct.

1312 (2009).       It must then consider that range in light of the

parties’ arguments regarding the appropriate sentence and the

factors    set    out   in   § 3553(a)       before    imposing    its    sentence.

Gall, 552 U.S. at 49-50; see also Abu Ali, 528 F.3d at 260.



                                         2
            When reviewing a sentence, we must first ensure that

the district court did not commit any “significant procedural

error,” such as failing to consider the § 3553(a) factors or

failing to adequately explain the sentence.                     Gall, 552 U.S. at

51.     Once we have determined there is no procedural error, we

must consider the substantive reasonableness of the sentence,

taking into account the totality of the circumstances.                        Id.     If

the sentence imposed is within the appropriate Guidelines range,

we consider it on appeal to be presumptively reasonable.                        United

States     v.    Go,    517     F.3d     316,    318   (4th    Cir.    2008).        The

presumption may be rebutted by a showing “that the sentence is

unreasonable       when       measured     against     the    § 3553(a)     factors.”

United    States       v.   Montes-Pineda,       445   F.3d   375,    379   (4th    Cir.

2006) (internal quotation marks omitted).

            Our review of the record reveals that the district

court    properly      calculated       Rush’s    applicable    Guidelines      range,

taking    into     account     the     ten-year    statutory    mandatory       minimum

sentence.       Critically, because the Government did not move for a

downward        departure      to    reflect      substantial    assistance,        the

district court had no authority to depart below the mandatory

minimum.        18 U.S.C. § 3553(e); Melendez v. United States, 518

U.S. 120, 125-26 (1996).               Furthermore, Rush’s within-Guidelines

sentence is presumptively reasonable on appeal and Rush has not

                                            3
rebutted that presumption.            Therefore, we find that the district

court committed no reversible error in sentencing Rush to 120

months’ imprisonment.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                             This court

requires that counsel inform Rush, in writing, of his right to

petition    the   Supreme     Court    of       the    United     States      for   further

review.     If Rush requests that a petition be filed, but counsel

believes that such a petition would be frivolous, counsel may

move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on

Rush.      We dispense with oral argument because the facts and

legal    conclusions    are    adequately             presented    in   the     materials

before    the   court   and    argument         would     not   aid     the    decisional

process.

                                                                                    AFFIRMED




                                            4